Opinion issued January 17, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00554-CV
____________

CLIFF HODRICK D/B/A CASH NOW HOUSTON,  Appellant

V.

THE ARENA GROUP LP,  Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 874223



MEMORANDUM  OPINION
	On March 26, 2007, we received from the mediator a copy of the settlement
agreement.  On December 14, 2007, the Clerk of the Court sent a letter to the parties
advising that unless, within 15 days of the date of the letter, the parties demonstrated
that there was a live controversy between them as to the merits of the appeal, the
appeal would be referred to the Court for dismissal for mootness.  The 15 days have
passed and no one has filed a response to our December 14, 2007 letter.
	Because the parties have not demonstrated that there is a live controversy
between them as to the merits of this appeal, we dismiss the appeal as moot.  See
Hallmark Personnel of Texas, Inc. v. Franks, 562 S.W.2d 933, 935 (Tex. App.
-Houston [1st Dist.] 1978, no writ) (existence of actual controversy is essential to
exercise of appellate jurisdiction).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.